Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Final Office Action mailed on 01/21/2021, applicants’ response dated 03/18/2021 is acknowledged. Thus, claims 16-25 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
The Terminal Disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patents US 10,550,381, US 10,683,491 and US 10,260,024 have been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting
Previous rejections: I. Claims 16-25 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,); II. Claims 16-25 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014); and III. Claims 16-25 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014), are being withdrawn due to submission of a Terminal Disclaimer.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA )
Previous rejection of claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rasmussen et al., (US 10,550,381 B2), is being 
Maintained-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aehle et al., (US 10,093,887). 
Claim 16-25 of the instant application as interpreted are directed a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2. 
Aehle et al., (US 10,093,887) disclose subtilase/protease variants and cleaning compositions comprising said subtilase/protease variants, said parent protease having 100% sequence identity to SEQ ID NO: 2 and 99.4% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignments); said reference also discloses the following amino acid substitutions in said reference polypeptides and two amino acid residue positions 218 and 259 (Abstract; col. 6, lines 22-67 to col. 39, lines 1-13; and entire document); pH range 5.0-11.5 and wt. percent of said subtilase/protease variants (col. 74, lines 20-41); said cleaning compositions comprising said subtilase/protease variants comprising surfactants and alkali metal silicates (col. 83, lines 20-57; col. 84, lines 38-45; and cols. 304-305, Table 15-1). 
Hence, claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aehle et al., (US 10,093,887).
Applicants’ have traversed the above 35 U.S.C. 102 rejection with the following arguments (see pages 5-7 of Applicants’ REMARKS dated 03/18/2021). 
Applicants’ argue:  “…Applicant asserts that Aehle fails to disclose each and every element of the invention as claimed. Aehle discloses genus of subtilisin variants that includes one or more of 3690 possible substitutions. However, the genus of subtilisin variants having any combination of two substitutions selected from among the 3690 possible substitutions in Aehle exceeds well over one million species… Further, Aehle fails to disclose a subtilisin variant having at least 60% sequence identity to SEQ ID NO: 2 and substitutions at any two positions, much less any teachings that the particular claimed combination of two substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 would be preferred. The Office cites multiple disclosures of Aehle to support its argument. Upon review, it is clear that the Office is attempting to meet the elements of the invention as claimed by citing disparate sections of Aehle, including laundry lists of possible substitutions. One of ordinary skill in the art would not be able to “at once envisage” the claimed variants based on these disclosures. Accordingly, the Office’s citations are insufficient to demonstrate that Aehle anticipates the invention as claimed…”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-actions dated 08/24/2020 and 01/21/2021 and additionally for the following reasons. Examiner reiterates that the instant claims are not limited to a specific species as argued by the applicants’ i.e.,  claims are not limited to SEQ ID NO: 1 consisting of specific amino acid residue changes only in positions 218 and 259 and the remainder of the molecule of SEQ ID NO: 1 being unchanged. However, the instant claims are also drawn to a broader genus i.e., directed to a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant having at least 60% identity to SEQ ID NO: 2 and examiner maintains the position that each and every element of the claimed broader genus is disclosed in the reference of Aehle et al., (US 10,093,887).
Hence, contrary to applicants’ arguments, examiner respectfully points out that every element of the instant invention is disclosed in the teachings of Aehle et al., (US 10,093,887) including a combination of two substitutions at position 218 and 259 corresponding to SEQ ID NO: 1 including the biochemical properties of said specific mutants; furthermore structure and function are in-separable and the cited prior art discloses specific mutations at amino acid residues 218 and 259 and said reference protease having 100% sequence identity to SEQ ID NO: 2 of the instant invention, a skilled artisan need not test all permutations and combinations, as the reference patent provides explicit guidance regarding amino acid residue claimed in the instant invention including the biochemical properties of said specific mutants and a skilled artisan based on the experimental need is provided guidance to choose the specific combination of desired mutants consulting the disclosure of Aehle et al., (US 10,093,887). 
Furthermore, contrary to applicants’ arguments, the reference protease polypeptide (US 10,093,887) has 61% sequence identity to SEQ ID NO: 2 of the instant application; see provided Blast/multiple alignment of reference protease polypeptide (US 10,093,887) provided below and has the same amino acid residues N218 and D259 as in SEQ ID NO: 1 of the instant invention. 
US 10,093,887 B2: SEQ1 vs SEQ2 alignment

Score
Expect
Method
Identities
Positives
Gaps
Frame
309 bits(792)
4e-111()
Compositional matrix adjust.
167/275(61%)
212/275(77%)
6/275(2%)


Features:
SEQ 1  1    AQSVPYGVSQIKAPALHSQGYTGSNVKVAVIDSGIDSSHPDLKVAGGASMVPSETNPFQD  60
            AQSVP+G+S+++APA H++G TGS VKVAV+D+GI S+HPDL + GGAS VP E +  QD
SEQ 2  1    AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGI-STHPDLNIRGGASFVPGEPS-TQD  58

SEQ 1  61   NNSHGTHVAGTVAALNNSIGVLGVAPSASLYAVKVLGADGSGQYSWIINGIEWAIA NNMD  120
             N HGTHVAGT+AALNNSIGVLGVAPSA LYAVKVLGA GSG  S I  G+EWA  N M 
SEQ 2  59   GNGHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMH  118

SEQ 1  121  VINMSLGGPSGSAALKAAVDKAVASGVVVVAAAGNEGTSGSSSTVGYPGKYPSVIAVGAV  180
            V N+SLG PS SA L+ AV+ A + GV+VVAA+GN G    + ++ YP +Y + +AVGA 
SEQ 2  119  VANLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSG----AGSISYPARYANAMAVGAT  174

SEQ 1  181  DSSNQRASFSQYGPELDVMAPGVSIQSTLPGNKYGAYNGTSMASPHVAGAAALILSKHPN  240
            D +N RASFSQYG  LD++APGV++QST PG+ Y + NGTSMA+PHVAGAAAL+  K+P+
SEQ 2  175  DQNNNRASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPS  234

SEQ 1  241  WTNTQVRSSLENTTTKLGDSFYYGKGLINVQAAAQ  275
            W+N Q+R+ L+NT T LG +  YG GL+N +AA +
SEQ 2  235  WSNVQIRNHLKNTATSLGSTNLYGSGLVNAEAATR  269


Examiner also maintains Aehle et al., (US 10,093,887) disclose subtilase/protease variants and cleaning compositions comprising said subtilase/protease variants, said parent protease having 100% sequence identity to SEQ ID NO: 2 and 99.4% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignments); said reference also discloses the following amino acid substitutions in said reference polypeptides and disclose selecting two amino acid residue positions 218 and 259. Relevant sections are reproduced below: US 10,093,887 B2; Col.6

    PNG
    media_image1.png
    383
    315
    media_image1.png
    Greyscale

Col. 12

    PNG
    media_image2.png
    60
    324
    media_image2.png
    Greyscale

Col. 14

    PNG
    media_image3.png
    58
    322
    media_image3.png
    Greyscale



Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aehle et al., (US 10,093,887). 
Conclusion
	 Claims 16-25 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652